Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated November 26, 2008 on the financial statements of Omni Ventures, Inc. for the period ended September 30, 2008 and for the period from August 14, 2008 (inception) to September 30, 2008, included herein on the registration statement of Omni Ventures, Inc. on Form S-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida December
